 



Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of December 1, 2004

between

INDYMAC BANK, F.S.B.,

(Seller)

And

INDYMAC ABS, INC.

(Purchaser)

IndyMac Residential Asset-Backed Trust, Series 2004-LH1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



         
ARTICLE I DEFINITIONS
    1  
Section 1.01. Definitions
    1  
ARTICLE II SALE OF MORTGAGE LOANS BY SELLER; PAYMENT OF PURCHASE PRICE
    1  
Section 2.01. Sale of Mortgage Loans
    1  
Section 2.02. Reserved
    2  
Section 2.03. Obligations of Seller Upon Sale
    2  
Section 2.04. Payment of Purchase Price for the Mortgage Loans
    4  
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER; REMEDIES FOR BREACH
    5  
Section 3.01. Seller Representations and Warranties Relating to the Mortgage
Loans
    5  
Section 3.02. Seller Representations and Warranties – General
    5  
ARTICLE IV SELLER’S COVENANTS
    8  
Section 4.01. Covenants of the Seller
    8  
ARTICLE V TERMINATION
    8  
Section 5.01. Termination
    8  
ARTICLE VI MISCELLANEOUS PROVISIONS
    9  
Section 6.01. Amendment
    9  
Section 6.02. Governing Law
    9  
Section 6.03. Notices
    9  
Section 6.04. Severability of Provisions
    9  
Section 6.05. Counterparts
    10  
Section 6.06. Further Agreements
    10  
Section 6.07. Intention of the Parties
    10  
Section 6.08. Successors and Assigns: Assignment of Agreement
    10  
Section 6.09. Survival
    10  
Schedule I Mortgage Loan Schedule
    I-1  

 i 

 



--------------------------------------------------------------------------------



 



     MORTGAGE LOAN PURCHASE AGREEMENT, dated as of December 1, 2004 (this
“Agreement”), between IndyMac Bank, F.S.B. (the “Seller”) and IndyMac ABS, Inc.
(the “Purchaser”).

W I T N E S S E T H

     WHEREAS, the Seller is the owner of the notes or other evidence of
indebtedness relating to certain home equity line of credit loans and
residential lot loans (the “Mortgage Notes”) indicated on Schedule I hereto (the
“Mortgage Loan Schedule”), and the Related Documents (as defined in Section 2.03
below, and together with the Mortgage Notes, the “Mortgage Loans”); and

     WHEREAS, the Seller, as of the date hereof, owns the mortgages (the
“Mortgages”) on the properties (the “Mortgaged Properties”) securing the
Mortgage Loans, including rights to (a) any property acquired by foreclosure or
deed in lieu of foreclosure or otherwise and (b) the proceeds of any insurance
policies covering the Mortgage Loans or the Mortgaged Properties or the obligors
on the Mortgage Loans; and

     WHEREAS, the parties hereto desire that the Seller sell the Mortgage Loans
to the Purchaser pursuant to the terms of this Agreement; and

     WHEREAS, pursuant to the terms of a Sale and Servicing Agreement dated as
of December 1, 2004 (the “Sale and Servicing Agreement”) among the Purchaser, as
the seller, the Seller, as the servicer, and Deutsche Bank National Trust
Company, as the indenture trustee (the “Indenture Trustee”), the Purchaser will
convey the Mortgage Loans to the IndyMac Residential Asset-Backed Trust,
Series 2004-LH1 (the “Trust”).

     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

     Section 1.01.    Definitions. All capitalized terms used but not defined
herein shall have the meanings assigned thereto in the Sale and Servicing
Agreement.

ARTICLE II

SALE OF MORTGAGE LOANS BY SELLER; PAYMENT OF PURCHASE PRICE

     Section 2.01.    Sale of Mortgage Loans. The Seller, concurrently with the
execution and delivery of this Agreement, does hereby sell, assign, set over,
and otherwise convey to the Purchaser, without recourse, all of its right, title
and interest in and to (i) each Mortgage Loan listed on the Mortgage Loan
Schedule on the Closing Date and the related Mortgage File, including the
related Cut-Off Date Principal Balance (including all Additional Balances
resulting from Draws made pursuant to the related Mortgage Note prior to the
termination of the Trust in the case of HELOCs; provided, however, that the
Purchaser does not assume any obligation

 



--------------------------------------------------------------------------------



 



under any Mortgage Note to fund any such future Draws, and the Purchaser will
not be obligated or permitted to fund any such future Draws) and all related
collections in respect of interest and principal received after the Cut-Off Date
(in the case of Residential Lot Loans, other than interest and principal due on
such Residential Lot Loans on or before the Cut-Off Date); (ii) related property
which secured such Mortgage Loan and which has been acquired by foreclosure or
deed in lieu of foreclosure; (iii) its rights under any related insurance
policies maintained in respect of the Mortgage Loans (including any Insurance
Proceeds); and (iv) all proceeds of any of the foregoing.

     Section 2.02.    Reserved.

     Section 2.03.    Obligations of Seller Upon Sale. In connection with any
transfer pursuant to Section 2.01 hereof, the Seller further agrees, at its own
expense, on or prior to the Closing Date, (a) to indicate in its books and
records that the Mortgage Loans have been sold to the Purchaser or to the
Indenture Trustee as assignee of the Purchaser pursuant to this Agreement and
(b) to deliver to the Purchaser (or its designee, the Indenture Trustee) a
computer file containing a true and complete list of all such Mortgage Loans
specifying, among other things, for each such Mortgage Loan, as of the Cut-Off
Date, (1) its account number and (2) the Cut-Off Date Principal Balance. Such
file, which forms a part of Exhibit A to the Sale and Servicing Agreement, shall
also be marked as Schedule I to this Agreement and is hereby incorporated into
and made a part of this Agreement.

     In connection with such transfer by the Seller, the Seller agrees to:

     (i) on behalf of the Purchaser, on or before the Closing Date, deliver to
and deposit with the Purchaser (or its designee, the Indenture Trustee), the
Mortgage Loan Schedule in computer readable format; and

     (ii) on behalf of the Purchaser, deliver to and deposit with the Purchaser
(or its designee, the Indenture Trustee) the Mortgage Note in respect of each
Mortgage Loan together with the following documents relating to each such
Mortgage Loan (the “Related Documents”) within 90 days following the Closing
Date. The Mortgage Note and the Related Documents shall be in the following
form:

     (A) the original Mortgage Note, endorsed in blank, or a copy of such
original Mortgage Note with an accompanying Lost Note Affidavit;

     (B) the original Assignment of Mortgage from the Seller to “Deutsche Bank
National Trust Company, as Indenture Trustee for IndyMac Residential
Asset-Backed Trust, Series 2004-LH1”, which assignment shall be in form and
substance acceptable for recording;

     (C) the original Mortgage, with evidence of recording thereon, provided,
that if the original Mortgage has been delivered for recording to the
appropriate public recording office of the jurisdiction in which the Mortgaged
Property is located but has not yet been returned to the Seller by such
recording office, the Seller shall deliver to the Indenture Trustee a certified
true copy of such original Mortgage so certified by the Seller, together with a
certificate of the

2



--------------------------------------------------------------------------------



 



Seller certifying that such original Mortgage has been so delivered to such
recording office; in all such instances, the Seller shall deliver or cause to be
delivered the original recorded Mortgage to the Indenture Trustee promptly upon
receipt of the original recorded Mortgage;

     (D) [reserved];

     (E) intervening assignments, if any, with evidence of recording thereon,
provided that if such intervening assignment has been delivered for recording to
the appropriate public recording office of the jurisdiction in which the
Mortgaged Property is located but has not yet been returned to the Seller by
such recording office, the Seller shall deliver to the Indenture Trustee a
certified true copy of such intervening assignment so certified by the Seller,
together with a certificate of the Seller certifying that such intervening
assignment has been so delivered to such recording office; in all such
instances, the Seller shall deliver or cause to be delivered the original
intervening assignment to the Indenture Trustee promptly upon receipt of the
original intervening assignment; and

     (F) originals of all assumption and modification agreements, if any,

provided, however, that as to any Mortgage Loan, if as evidenced by an Opinion
of Counsel delivered to and in form and substance satisfactory to the Indenture
Trustee, the Insurer and the Rating Agencies, (x) an optical image or other
representation of the related documents specified in clause (ii)(C) above is
enforceable in the relevant jurisdictions to the same extent as the original of
such document and (y) such optical image or other representation does not impair
the ability of an owner of such Mortgage Loan to transfer or perfect its
interest in such Mortgage Loan, such optical image or other representation may
be delivered as required in clause (ii) above.

     The Seller hereby confirms to the Purchaser that it has made the
appropriate entries in its general accounting records, to indicate clearly and
unambiguously that such Mortgage Loans have been sold to the Purchaser by the
Seller, then subsequently sold by the Purchaser to the Trust and constitute part
of the Trust in accordance with the terms of the Sale and Servicing Agreement.

     The Purchaser hereby acknowledges its acceptance of all right, title and
interest to the Mortgage Loans and other property, now existing and hereafter
created, conveyed to it pursuant to Section 2.01 above.

     The Seller acknowledges that the Indenture Trustee is required to review
the Mortgage Notes and the Related Documents pursuant to Sections 2.01(d) and
(e) of the Sale and Servicing Agreement and if the Indenture Trustee finds any
document or documents not to have been properly executed, or to be missing or to
be defective in any material respect, the Indenture Trustee is required to
notify the Seller. If the Seller does not within the time period specified in
Section 2.02(b) of the Sale and Servicing Agreement correct or cure such
omission or document deficiency, the Seller shall either repurchase such
relevant Mortgage Loan directly from the Trust or substitute an Eligible
Substitute Mortgage Loan for such Mortgage Loan, in either case,

3



--------------------------------------------------------------------------------



 



within the time frame and in the manner specified in Section 2.02(b) of the Sale
and Servicing Agreement.

     The parties hereto expressly intend that the transaction set forth herein
be a sale by the Seller to the Purchaser of all the Seller’s right, title and
interest in and to the Mortgage Loans described above. It is, further, not the
parties’ intent that such conveyance be deemed a pledge of the Mortgage Loans by
the Seller to the Purchaser to secure a debt or other obligation of the Seller.
However, in the event that, notwithstanding the parties’ intent, the transaction
set forth herein is deemed not to be a sale, the Seller hereby grants to the
Purchaser a security interest in all of the Seller’s right, title and interest
in, to and under the Mortgage Loans, whether now existing or hereafter created,
to secure all of the Seller’s obligations hereunder; and this Agreement shall
constitute a security agreement under applicable law, including, without
limitation, Articles 8 and 9 of the Uniform Commercial Code in effect in the
applicable state. The Seller and the Purchaser shall, to the extent consistent
with this Agreement, take such actions as may be necessary to ensure that, if
this Agreement were deemed to create a security interest in the Mortgage Loans,
such security interest would be deemed to be a perfected security interest of
first priority under applicable law and will be maintained as such throughout
the term of the Sale and Servicing Agreement.

     Without limiting the generality of the foregoing, the Seller hereby agrees
to take such actions described in Section 2.01(a) of the Sale and Servicing
Agreement as are necessary to complete and file any UCC Financing Statements and
any continuation statements required to perfect and protect the Purchaser’s
interest in the Mortgage Loans.

     Section 2.04.    Payment of Purchase Price for the Mortgage Loans. (a) In
consideration of the sale of the Mortgage Loans from the Seller to the Purchaser
on or before the Closing Date, the Purchaser agrees to pay to the Seller on the
Closing Date by transfer of immediately available funds, an amount equal to
$[        ]. The Purchaser shall retain the Class B-1 Certificates, the
Class B-2 Certificates, the Class O Certificates and the Transferor Interest and
any value attributable thereto shall be deemed a capital contribution of the
Seller to the Purchaser.

     (b) Each Mortgage Note permits the related Mortgagor to make Draws against
its Mortgage Loan. Such Draws will create Additional Balances, which Additional
Balances the Seller shall sell to the Purchaser as of the Closing Date, but
which shall be actually transferred from the Seller to the Purchaser and from
the Purchaser to the Trust from time to time as such Draws are made. In
consideration of the sale of Additional Balances by the Seller to the Purchaser
from time to time, the Purchaser agrees to pay the Seller on the date any such
Additional Balance is delivered an amount equal to the outstanding principal
balance of such Additional Balance. Payment will be made during the Revolving
Period either from the amounts in the Reinvestment Account to the extent that
such amounts exceed Draws or an increase in the balance of the Transferor
Interest and following the Revolving Period, an increase in the balance of the
Transferor Interest. Any increase in the balance of the Transferor Interest
pursuant to the preceding sentence shall be deemed a capital contribution of the
Seller to the Purchaser.

     (c) The Seller, at its expense, shall within 90 days following its delivery
of the Mortgage Notes and the Related Documents submit to the appropriate
recording offices

4



--------------------------------------------------------------------------------



 



Assignments of Mortgage to the Indenture Trustee on behalf of the Trust, which
may be blanket assignments if permitted by applicable law, for the Mortgage
Loans. In lieu of recording any such Assignments of Mortgage, the Seller, at its
expense, may provide to the Indenture Trustee and the Insurer, an Opinion of
Counsel in a form reasonably acceptable to the Indenture Trustee and the
Insurer, to the effect that recordation of an Assignment of Mortgage in the
state where the related Mortgaged Property is located is not necessary to
protect the interests of the Indenture Trustee or the Class A Noteholders in the
related Mortgage. In the event that any such Assignment of Mortgage is lost or
returned unrecorded because of a defect therein, the Seller, at its own expense,
shall promptly prepare a substitute Assignment of Mortgage or cure such defect,
as the case may be, and thereafter the Seller shall be required to submit each
such Assignment of Mortgage for recording. Any failure of the Seller to comply
with this Section shall result in the obligation of the Seller to repurchase or
substitute an Eligible Substitute Mortgage Loan for the related Mortgage Loan
pursuant to the provisions of the Sale and Servicing Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER; REMEDIES FOR BREACH

     Section 3.01.    Seller Representations and Warranties Relating to the
Mortgage Loans. The Seller represents and warrants to the Purchaser that with
respect to the Mortgage Loans as of the Closing Date, each of the
representations and warranties contained in Section 2.04 of the Sale and
Servicing Agreement, with the same force and effect as if fully set forth
herein, are true and correct as of the Closing Date.

     With respect to the representations and warranties set forth in this
Section 3.01 that are made to the best of the Seller’s knowledge or as to which
the Seller has no knowledge, if it is discovered by the Seller, the Servicer,
the Purchaser, the Insurer or a Responsible Officer of the Indenture Trustee,
pursuant to the Sale and Servicing Agreement, that the substance of such
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of the related Mortgage Loan then, notwithstanding
the Seller’s lack of knowledge with respect to the substance of such
representation and warranty being inaccurate at the time the representation or
warranty was made, such inaccuracy shall be deemed a breach of the applicable
representation or warranty.

     With respect to any breach of a representation or warranty set forth in
this Section 3.01, the Seller shall cure, repurchase or substitute the related
Mortgage Loan in accordance with the Sale and Servicing Agreement.

     It is understood and agreed that the representations and warranties set
forth in this Section 3.01 shall survive delivery of the respective Mortgage
Files and the sale and assignment of the Mortgage Loans as contemplated hereby.

     Section 3.02.    Seller Representations and Warranties – General. The
Seller hereby represents and warrants to the Purchaser that as of the Closing
Date or as of such date specifically provided herein:

5



--------------------------------------------------------------------------------



 



     (i) The Seller is a duly organized and validly existing national banking
association, in good standing under the laws of the United States and has the
power and authority to own its assets and to transact the business in which it
is currently engaged. The Seller is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the business transacted
by it or properties owned or leased by it requires such qualification and in
which the failure to so qualify would have a material adverse effect on (a) its
business, properties, assets or condition (financial or other), (b) the
performance of its obligations under this Agreement, (c) the value or
marketability of the Mortgage Loans, or (d) the ability to foreclose on the
related Mortgaged Properties;

     (ii) The Seller has the power and authority to make, execute, deliver and
perform its obligations under this Agreement and to consummate all of the
transactions contemplated under this Agreement, and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement.
When executed and delivered, this Agreement will constitute its legal, valid and
binding obligation enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by the availability of equitable
remedies;

     (iii) The Seller holds all necessary licenses, certificates and permits
from all governmental authorities necessary for conducting its business as it is
presently conducted. It is not required to obtain the consent of any other party
or any consent, license, approval or authorization from, or registration or
declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement, except for such consents, licenses, approvals or authorizations, or
registrations or declarations, as the case may be, as shall have been obtained
or filed, prior to the Closing Date;

     (iv) The execution, delivery and performance of this Agreement by it will
not conflict with or result in a breach of, or constitute a default under, any
provision of any existing law or regulation or any order or decree of any court
applicable to the Seller or any of its properties or any provision of its
Charter or Bylaws, or constitute a material breach of, or result in the creation
or imposition of any lien, charge or encumbrance upon any of its properties
pursuant to, any mortgage, indenture, contract or other agreement to which it is
a party or by which it may be bound;

     (v) No certificate of an officer, statement furnished in writing or report
delivered pursuant to the terms hereof by the Seller contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the certificate, statement or report, as applicable, not misleading;

     (vi) The transactions contemplated by this Agreement are in the ordinary
course of the Seller’s business;

     (vii) The Seller is not insolvent, nor will the Seller be made insolvent by
the transfer of the Mortgage Loans, nor is the Seller aware of any pending
insolvency;

6



--------------------------------------------------------------------------------



 



     (viii) The Seller is not in violation of, and the execution and delivery of
this Agreement by it and its performance and compliance with the terms of this
Agreement will not constitute a violation with respect to, any order or decree
of any court or any order or regulation of any federal, state, municipal or
governmental agency having jurisdiction over the Seller, which violation would
materially and adversely affect the Seller’s condition (financial or otherwise)
or operations or any of the Seller’s properties or materially and adversely
affect the performance of any of its duties hereunder;

     (ix) [Reserved];

     (x) There are no actions or proceedings against, or investigations of the
Seller pending or, to its knowledge, threatened, before any court,
administrative agency or other tribunal (a) that, if determined adversely, would
prohibit the Seller from entering into this Agreement or the Sale and Servicing
Agreement, (b) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (c) that, if determined adversely, would
prohibit or materially and adversely affect the Seller’s performance of any of
its respective obligations under, or the validity or enforceability of, this
Agreement or the Sale and Servicing Agreement;

     (xi) The Seller represents and warrants that it did not sell the Mortgage
Loans to the Purchaser under this Agreement, with any intent to hinder, delay or
defraud any of its creditors; and the Seller will not be rendered insolvent as a
result of the sale of the Mortgage Loans to the Purchaser under this Agreement;

     (xii) The Seller represents and warrants that it acquired title to the
Mortgage Loans in good faith, without notice of any adverse claim thereto;

     (xiii) The Seller represents and warrants that the transfer, assignment and
conveyance of the Mortgage Notes and the Mortgages by the Seller pursuant to
this Agreement are not subject to the bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction;

     (xiv) The Seller represents, warrants and covenants that so long as the
Class A Notes and the Certificates remain outstanding, this Agreement shall be
treated as an official record of the Seller within the meaning of Section 13(e)
of the Federal Deposit Insurance Act (12 U.S.C. Section 1823(e));

     (xv) It is the express intent of the Seller that the conveyance of the
Mortgage Loans by the Seller to the Purchaser as contemplated by this Agreement
be, and be treated for all purposes as, a sale by the Seller to the Purchaser of
the Mortgage Loans. However, in the event that, notwithstanding the intent of
the Seller, the Mortgage Loans or any part thereof are held to continue to be
property of the Seller, then this Agreement creates a valid and continuing
security interest in the Mortgage Loans in favor of the Purchaser (or its
designee), which security interest is prior to all other liens, and is
enforceable as such as against creditors of and purchasers from the Purchaser;

     (xvi) The Seller has caused or will have caused, within ten days of the
Closing Date, the filing of all appropriate financing statements in the proper
filing office in the

7



--------------------------------------------------------------------------------



 



appropriate jurisdictions under applicable law in order to perfect the security
interest in the related Mortgage Loans granted to the Purchaser hereunder;

     (xvii) All financing statements filed or to be filed against the Seller in
favor of the Purchaser in connection herewith describing the Mortgage Loans
contain a statement to the following effect: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the Indenture Trustee;”

     (xviii) The Seller has taken all steps necessary to perfect its security
interest against the Mortgagors in the Mortgaged Properties securing the related
Mortgage Loans; and

     (xix) The Seller has in its possession all original copies of documents
that constitute the Mortgage Notes. Such Mortgage Notes do not have any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Purchaser pursuant to this Agreement and
subsequently to the Indenture Trustee pursuant to the Sale and Servicing
Agreement.

ARTICLE IV

SELLER’S COVENANTS

     Section 4.01.    Covenants of the Seller. The Seller hereby covenants that
except for the transfer hereunder, the Seller will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien on any Mortgage Loan, or any interest therein; the Seller will notify
the Purchaser, the Insurer and the Indenture Trustee of the existence of any
Lien on any Mortgage Loan immediately upon discovery thereof; and the Seller
will defend the right, title and interest of the Trust and the Indenture Trustee
in, to and under the Mortgage Loans, against all claims of third parties
claiming through or under the Seller; provided, however, that nothing in this
Section 4.01 shall prevent or be deemed to prohibit the Seller from suffering to
exist upon any of the Mortgage Loans any Liens for municipal or other local
taxes or other governmental charges if such taxes or governmental charges shall
not at the time be due and payable or if the Seller shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
shall have set aside on its books adequate reserves with respect thereto.

ARTICLE V

TERMINATION

     Section 5.01.    Termination. The respective obligations and
responsibilities of the Seller and the Purchaser created hereby shall terminate
upon the termination of the Trust as provided in Article VIII of the Sale and
Servicing Agreement.

8



--------------------------------------------------------------------------------



 



ARTICLE VI

MISCELLANEOUS PROVISIONS

     Section 6.01.    Amendment. This Agreement may be amended from time to time
by the Seller and the Purchaser, with the consent of the Insurer (which consent
shall not be unreasonably withheld), by written agreement signed by the Seller
and the Purchaser, with the consent of the Insurer (which consent shall not be
unreasonably withheld).

     Section 6.02.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF
LAW.

     Section 6.03.    Notices. All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by overnight mail, certified mail or registered mail,
postage prepaid, addressed as follows:

if to the Seller:

IndyMac Bank, F.S.B.
155 North Lake Avenue
Pasadena, California 91101
Attn: Treasurer

or such other address as may hereafter be furnished to the Purchaser in writing
by the Seller;

if to the Purchaser:

IndyMac ABS, Inc.
155 North Lake Avenue
Pasadena, California 91101
Attn: Treasurer

or such other address as may hereafter be furnished to the Seller in writing by
the Purchaser; and

if to the Insurer: at the address designated in the Insurance Agreement.

     Section 6.04.    Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be held
invalid for any reason whatsoever, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other covenants, agreements, provisions or terms of this
Agreement.

     Section 6.05.    Counterparts. This Agreement may be executed in one or
more counterparts and by the different parties hereto on separate counterparts,
each of which, when so

9



--------------------------------------------------------------------------------



 



executed, shall be deemed to be an original and such counterparts, together,
shall constitute one and the same agreement.

     Section 6.06.    Further Agreements. The Purchaser and the Seller each
agree to execute and deliver to the other such additional documents, instruments
or agreements as may be necessary or reasonable and appropriate to effectuate
the purposes of this Agreement or in connection with the issuance of any Series
of Certificates or notes secured by the Mortgage Loans.

     Section 6.07.    Intention of the Parties. It is the intention of the
parties that the Purchaser is purchasing, and the Seller is selling, the
Mortgage Loans rather than pledging the Mortgage Loans to secure a loan by the
Purchaser to the Seller. Accordingly, the parties hereto each intend to treat
the transaction for accounting purposes as a sale by the Seller, and a purchase
by the Purchaser, of the Mortgage Loans. The Purchaser, or its designees, will
have the right to review the Mortgage Loans and the related Mortgage Files to
determine the characteristics of the Mortgage Loans which will affect the
Federal income tax consequences of owning the Mortgage Loans and the Seller will
cooperate with all reasonable requests made by the Purchaser in the course of
such review. The Insurer shall be an intended third party beneficiary hereunder.

     Section 6.08.    Successors and Assigns: Assignment of Agreement. This
Agreement shall bind and inure to the benefit of and be enforceable by the
Seller, the Purchaser, the Insurer and the Indenture Trustee. The Indenture
Trustee shall be an express third-party beneficiary to Section 2.04. The
obligations of the Seller under this Agreement cannot be assigned or delegated
to a third party without the consent of the Purchaser and the Insurer, which
consent shall be at the Purchaser’s and the Insurer’s reasonable discretion,
except that the Purchaser acknowledges and agrees that the Seller may with the
consent of the Insurer assign its obligations hereunder to any Person into which
the Seller is merged or any corporation resulting from any merger, conversion or
consolidation to which the Seller is a party or any Person succeeding to the
business of the Seller. The parties hereto acknowledge that the Purchaser is
acquiring the Mortgage Loans for the purpose of contributing them to a trust
that will issue a series of notes and certificates representing interests in
such Mortgage Loans. As an inducement to the Purchaser to purchase the Mortgage
Loans, the Seller acknowledges and consents to the assignment by the Purchaser
to the Indenture Trustee of all of the Purchaser’s rights against the Seller
pursuant to this Agreement insofar as such rights relate to Mortgage Loans
transferred to such Indenture Trustee and to the enforcement or exercise of any
right or remedy against the Seller pursuant to this Agreement by the Indenture
Trustee under the Sale and Servicing Agreement. Such enforcement of a right or
remedy by the Indenture Trustee shall have the same force and effect as if the
right or remedy had been enforced or exercised by the Purchaser directly.

     Section 6.09.    Survival. The representations and warranties set forth in
Sections 3.01 and 3.02 hereof shall survive the purchase of the Mortgage Loans
hereunder.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to
be signed to this Mortgage Loan Purchase Agreement by their respective officers
thereunto duly authorized as of the day and year first above written.

            INDYMAC ABS, INC.
as Purchaser
      By:   /s/ Andy Sciandra         Name:   Andy Sciandra        Title:  
Senior Vice President     

            INDYMAC BANK, F.S.B.,
as Seller
      By:   /s/ Andy Sciandra         Name:   Andy Sciandra        Title:  
Senior Vice President     

11



--------------------------------------------------------------------------------



 



             
STATE OF CALIFORNIA
    )      

    )     ss.:
COUNTY OF LOS ANGELES
    )      

     On the 22nd day of December 2004 before me, a Notary Public in and for said
State, personally appeared Andy Sciandra, known to me to be a Senior Vice
President of IndyMac ABS, Inc., the corporation that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said corporation, and acknowledged to me that such corporation executed the
within instrument.

     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written.

     

  Nermine G. Azer

   

  Notary Public

12



--------------------------------------------------------------------------------



 



             
STATE OF CALIFORNIA
    )      

    )     ss.:
COUNTY OF LOS ANGELES
    )      

     On the 22nd day of December 2004 before me, a Notary Public in and for said
State, personally appeared Andy Sciandra, known to me to be a Senior Vice
President of IndyMac Bank, F.S.B., the federal savings bank that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said federal savings bank, and acknowledged to me that such federal
savings bank executed the within instrument.

     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written.

     

  Nermine G. Azer

   

  Notary Public

13



--------------------------------------------------------------------------------



 



SCHEDULE I

MORTGAGE LOAN SCHEDULE

[ON FILE WITH INDENTURE TRUSTEE]

I-1